              Case 2:20-cv-00866-JAD-BNW Document 17 Filed 07/08/20 Page 1 of 2



 1                                  UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 International Markets Live, Inc. d/b/a                      Case No.: 2:20-cv-00866-JAD-BNW
   iMarketsLive,
 4
           Plaintiff                                         Order Granting Unopposed Motion to
 5                                                             Dismiss and Denying Motion for
   v.                                                          Preliminary Injunction as Moot
 6
   Scott Huss,                                                           [ECF Nos. 9, 15]
 7
           Defendant
 8

 9              International Markets Live, Inc. d/b/a iMarketsLive contends that it operates a

10 subscription-based multi-level marketing platform that offers technology, education, and

11 research about foreign currency and cryptocurrency trading to its subscribers. 1 IML alleges that

12 it engages independent contractors who sell subscriptions to its products and services. 2 IML

13 sues one of its former contractors, Scott Huss, alleging that Huss breached the independent-

14 contractor agreement between them, misappropriated IML’s trade secrets, defamed IML,

15 tortuously interfered with IML’s contracts with other independent contractors and subscribers,

16 and tortuously interfered with IML’s prospective relationships with contractors and subscribers. 3

17              When IML filed motions for injunctive relief, this court denied it emergency relief and

18 ordered IML to “file proof that it served Huss with a copy of the Motion for Preliminary

19 Injunction [ECF No. 9] by June 19, 2020.” 4 IML has not filed that proof.

20

21
     1
         ECF No. 1 at ¶ 5 (complaint).
22   2
         Id. at ¶ 7.
23   3
         Id. at ¶¶ 22–56.
     4
         ECF No. 14 at 3.
           Case 2:20-cv-00866-JAD-BNW Document 17 Filed 07/08/20 Page 2 of 2



 1          But something did happen in this case on June 19, 2020: Huss filed a motion to dismiss

 2 for lack of personal jurisdiction. 5 Any opposition to that motion was due two days ago, but IML

 3 has filed nothing in this case in more than a month. Local Rule 7-2(d) provides that “[t]he

 4 failure of an opposing party to file points and authorities in response to any motion, except a

 5 motion under Fed. R. Civ. P. 56 or a motion for attorney’s fees, constitutes a consent to the

 6 granting of the motion.” I apply this rule, deem IML’s failure to respond to Huss’s motion as

 7 consent to granting it, and grant the motion to dismiss for want of personal jurisdiction.

 8          IT IS THEREFORE ORDERED that Huss’s Motion to Dismiss [ECF No. 15] is

 9 GRANTED; this action is DISMISSED for lack of personal jurisdiction.

10          IT IS FURTHER ORDERED that Plaintiff’s Motion for Preliminary Injunction [ECF

11 No. 9] is DENIED as moot.

12          The Clerk of Court is directed to CLOSE THIS CASE.

13                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
14                                                           Dated: July 8, 2020

15

16

17

18

19

20

21

22

23   5
      ECF No. 15. The motion also contains an “alternative” motion to transfer venue. Because I
     grant the motion to dismiss, I need not and do not reach the motion to transfer venue.

                                                    2
